Citation Nr: 1723770	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure.

4.  Entitlement to service connection for depression, to include as secondary to claimed pulmonary, hearing loss, and/or tinnitus disability(ies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to September 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied the Veteran's claim for service connection for tinnitus, bilateral hearing loss, a respiratory disorder, and depression.  

In May 2011, the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection for the claimed disabilities.  A statement of the case (SOC) was issued in January 2013, and the Veteran's former attorney filed a substantive appeal on the Veteran's behalf (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In March 2016, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  During the hearing, the Veteran clarified that although he filed a claim for "respiratory lung" due to asbestos exposure during service, he is claiming entitlement to service connection for a pulmonary disorder, specifically COPD.  Treatment records associated with the claims file also document COPD.  Accordingly, the Board has recharacterized the claim for a respiratory disorder to more accurately reflect the Veteran's contentions.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.

The Veteran seeks service connection for bilateral hearing loss, tinnitus, COPD, and depression.  In his July 2010 claim, he asserted that these claimed disabilities began in 1965, but also reported he was treated for each of these disabilities from September 1964 to the present.

Regarding bilateral hearing loss and tinnitus, the Veteran asserts that he was assigned to the USS Oriskany (CVA34) off the coast of Vietnam and was exposed to jet aircraft noises daily and also exposed to "extremely loud" noise when assigned to the laundry room.  His DD Form 214 and service personnel records identify his specialty as seaman recruit and related civilian occupation as deckhand.

During service, the Veteran underwent three audiometric examinations.  It should be noted that prior to January 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Subsequently, such thresholds were recorded using International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO-ANSI measurements in adjacent parentheses.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
October 1962
(Enlistment)
RIGHT
-5 (10)
5 (15)
5 (15)
N/A
35 (40)

LEFT
10 (25)
10 (20)
15 (25)
N/A
40 (45)
December 1962
RIGHT
5 (20)
5 (15)
30 (40)
25 (35)
45 (50)

LEFT
0 (15)
15 (25)
15 (25)
20 (30)
45 (50)
September 1964
(Separation)
RIGHT
5 (20)
5 (15)
15 (25)
20 (30)
35 (40)

LEFT
5 (20)
10 (20)
20 (30)
20 (30)
30 (35)

In this case, the Veteran has a current bilateral hearing loss disability and the in-service audiometry findings document a bilateral hearing loss disability at entrance and separation examination.  See 38 C.F.R. § 3.385 (2016) (defining when impaired hearing will be considered to be a disability).  They also demonstrate a right ear upward shift of 10 decibels at 500 and 2000 hertz between enlistment and separation.  As a result, because the Veteran's impaired hearing was noted at entrance into service, his hearing acuity is not considered to have been in sound condition at entrance.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

If a preexisting disorder is noted upon entry into service, the presumption of soundness does not attach and a veteran cannot bring a claim for direct service connection for that disorder; rather, the veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  A preexisting injury is considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Jensen, 19 F.3d at 1417.  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is then on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

The Veteran was afforded a VA audiology examination in December 2010.  The examiner opined that the Veteran's current bilateral hearing loss disability was less likely than not related to service because there was "no significant shift in hearing from enlistment to separation," and the Veteran had "reported working in construction most of his life."  Because the December 2010 examiner did not provide an opinion regarding aggravation of the Veteran's bilateral hearing loss noted at entrance examination by audiometry findings, and because the examiner did not identify the extent to which a shift in hearing acuity would be clinically significant, the Board finds that a supplemental VA medical opinion is warranted.

Similarly, the December 2010 VA examiner opined that the Veteran's reported tinnitus was less likely than not related to service because the Veteran reported the onset of tinnitus being a "couple of years," there was "no significant shift in hearing from enlistment to separation," and because the Veteran had worked in construction for most of his life.  However, with respect to the question noted in the examination report "[i]s tinnitus as likely as not a symptom associated with the hearing loss?", the examiner responded "Yes."  As a result, the Board requires clarification as to whether the Veteran's tinnitus, which he denied having during a VA primary care visit in June 2010 and first reported having in his July 2010 claim for service connection, is related to service or secondary to his claimed bilateral hearing loss disability.

Regarding the claimed COPD disability, the Veteran asserted that he had a respiratory or lung disorder due to exposure to asbestos during his service aboard the USS Oriskany.  He was afforded a VA respiratory examination in December 2010.  CT thorax examination revealed there were no calcified pleural plaques to suggest prior asbestos exposure and no evidence of pulmonary fibrosis.  Instead, the impression included emphysema.  The examination report also noted that the Veteran was followed in the private sector for COPD, was on portable oxygen, and had a smoking history that ended 25 years earlier.  Unfortunately, the VA examiner did not provide a medical opinion as to whether any emphysema and/or COPD was/were medically related to an in-service injury, disease or event during the Veteran's military service, including the conceded exposure to asbestos.  Therefore, remand is necessary to obtain supplemental medical opinion evidence necessary to decide this claim.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to taking action responsive to the above, to ensure that all due process requirements are met and the record with respect to all claims on appeal is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Miami VA Medical Center (VAMC) and related clinics, including the Deerfield Beach VA CBOC, dated since May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

With respect the Veteran's psychiatric disorder claim, the Veteran's service treatment records and post-service private and VA treatment records are entirely silent for complaints, findings, or diagnosis of depression or other psychiatric impairment.  During a June 2010 VA primary care visit to establish care at the Deerfield Beach Community Based Outpatient Clinic (CBOC), depression screening was negative; the Veteran denied any depression, anxiety, insomnia, or memory loss during a review of systems; and reported examination findings included appropriate affect and normal mental status.  Depression screening was also negative in December 2011.  However, the Veteran testified that he believed he had a depression disability due to his claimed service-connected disabilities, stating it was "very demeaning" to "walk around with a piece of equipment," apparently referring to his oxygen tank.   He also testified that he was seeing a private doctor for depression symptoms three years earlier.  The AOJ should undertake appropriate action e appropriate request the outstanding private treatment records.    

Thus, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, including the records he identified during the hearing of private treatment for depression around 2013, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claims on appeal from the Miami VAMC and related clinics, including the Deerfield Beach CBOC, dated from May 2012 to the present.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, including records of treatment for depression around 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the December 2010 opinion.  If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain further medical opinion based on claims file review (if possible).  only arrange for the Veteran to undergo VA examination, by an audiologist , if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting audiologist prior to the completion of his or her report), and clinical findings should be reported in detail.

The audiologist should provide opinions, consistent with sound medical judgment, addressing the following:

a) The significance, if any, of the right ear threshold shift of 10 decibels at 500 and 2000 hertz between enlistment and separation.  In determining whether these threshold shifts do or do not represent an increase in severity of right ear hearing impairment, clearly and completely explain why or why not.  

b) If the right ear threshold shifts of 10 decibels at 500 and/or  2000 hertz are deemed to represent an increase in severity of hearing impairment, whether there is clear and unmistakable (obvious or manifest) evidence that such increase in severity during service of the Veteran's pre-existing bilateral hearing loss (which was noted on his October 1962 entrance examination) was due to the natural progress of the disorder.

c) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current tinnitus had its onset during service, was manifested within a year of separation from service, or is otherwise medically related to service.

d) If tinnitus was not incurred in or related to service, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was caused OR is or has been aggravated (worsened beyond natural progression) by his bilateral hearing loss.

In rendering the requested opinions, the examiner must consider and discuss the Veteran's contentions regarding military noise exposure from jet aircraft and working in the laundry room while aboard the USS Oriskany, his pre- and post-service occupational noise exposure as a construction worker, and the right ear upward shift of 10 decibels at 500 and 2000 hertz between entrance examination in October 1962 and separation examination in September 1964.  

Any examination findings/testing results (if any), along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's COPD and/or emphysema, based on claims file review, if possible.  Arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD or emphysema was incurred in service or is otherwise medically related to service, to include his conceded exposure to asbestos therein.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received have been associated with the claims file, if treatment records documenting a current psychiatric disorder are received, and service connection for any disability at issue has been established, arrange for the Veteran to undergo a VA mental disorders examination.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if appropriate, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail following comprehensive mental status evaluation. 

The examiner should clearly indicate whether the Veteran currently has, or at some point pertinent to the current claim on appeal has had, a psychiatric disability.  

If so, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability:

a) was incurred in or otherwise medically related to service; or, if not, 

b) was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected disability(ies).  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication in January 2013), and all legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


